 FLEUR DULAC93Fleur DuLac, a joint venture composed of FredSahadi and Fred Andrews and Carpenters LocalUnion 2035, United Brotherhood of Carpentersand Joiners of America, AFL-CIO. Case 20-CA-169186 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 February 1984 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and .briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Fleur DuLac, a joint venture composedof Fred Sahadi and Fred Andrews, Campbell, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.' We find merit in the Respondent's contention that the evidence es-tablishes that the Company made unconditional offers of reinstatement tothe discrimmatees and that the latter effectively rejected the offers Thecredited evidence shows that on 4 March 1982 General Building Superin-tendent Bergsma invited discriminatees Kostelny, Jordan, and Rule toreport to work on 8 March Bergsma informed the three carpenters theythey would receive union wages and benefits Bergsma's efforts to con-tact Teuscher with the same message were unsuccessful On 8 MarchKostelny, Jordan, and Teuscher reported to the jobsite and tendered dis-patch slips containing recognitional language Bergsma refused to acceptthe slips because of the recogrutional language Kostelny, Jordan, andTeuscher stated that they could not return to work if Bergsma refused toaccept the dispatch slips As a result, they were not rehired Rule, whohad recently undergone surgery, contacted Bergsma in early June 1982and stated that he had recovered and wished to return to work Bergsmaasked Rule how he wanted "to come back" Rule answered "as a Unionmember and the whole bit" Bergsma replied that he could not hire RuleThe judge concluded that the Respondent's refusal to rehire the dtscri-minatees was not unlawful The judge found that the Company's actionswere permissible in view of the discnminatees' insistence that the Re-spondent accept the dispatch slips containing recognitional language Wefind, based on the evidence and the judge's findings set forth above, thatthe Respondent unconditionally offered to reinstate the discnminatees attheir previous terms and conditions of employment and that the discri-minatees rejected the offer by conditioning their return on the Compa-ny's acceptance 'Of the dispatch slips Accordingly, we shall modify thebackpay provision and delete the reinstatement requirement in the recom-mended Order and notice We shall further modify the Order and noticeto require that the Respondent expunge from its files any references tothe unlawful discharges Sterling Sugars, 261 NLRB 472 (1982)1. Substitute the following for paragraph 2(a). •"(a) Make whole Martin Kostelny, LyleTeuscher, Raymond Jordan, and Robert Rule forloss of earnings and benefits, plus interest, from thedates of their unlawful discharge in January 1982until 8 March 1982, the effective date of the offerof reinstatement."2. Substitute the following for paragraph 2(b)."(b) Remove from its files any reference to theunlawful discharges of Kostelny, Teuscher, Jordan,and Rule, and notify them in writing that this hasbeen done and that evidence of these unlawful dis-charges will not be used against them in thefuture."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any employee because of that employ-ee's membership in or support of Carpenters LocalUnion 2035, United Brotherhood of Carpenters andJoiners of America, AFL-CIO or any other union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole Martin Kostelny, LyleTeuscher, Raymond Jordan, and Robert Rule forloss of earnings and benefits, plus interest, from thedates of their unlawful discharge until 8 March1982.WE WILL remove from our files any reference tothe unlawful discharges, and WE WILL notifyTeuscher, Kostelny, Jordan, and Rule that this has273 NLRB No. 12 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen done and that -evidence of these unlawful dis-charges will not be used against them in the future.FLEUR DULAC, A JOINT VENTURECOMPOSED OF FRED SAHADI ANDFRED ANDREWSDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was tried in South Lake Tahoe, California, onMarch 15 and 16, 1983 The charge was filed February18, 1982, and amended March 31 and August 16, by Car-penters Local Union 2035, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (Union). Thecomplaint issued August 20, 1982, was amended duringthe trial, and alleges that Fleur DuLac, a joint venturecomposed of Fred Sahadi and Fred Andrews' (Respond-ent) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act by:2(a)Discharging Martin Kostelny and Lyle Teuscheron January 20, 1982.(b)Discharging Raymond Jordan and Robert Rule onJanuary 23, 1982.(c)Refusing to rehire Kostelny, Teuscher, Jordan,Peter Gillis, and William Kelly on March 29, 1982(d)Refusing to rehire Rule on June 1, 1982.FINDINGS OF FACTI. JURISDICTIONRespondent is engaged in the development of a multi-million dollar, 22-unit condominium project (Project) onLake Tahoe near HomewOod, California. To this end, itannually purchases over $50,000 in goods and materialsfrom suppliers outside California, and thus is an employ-er engaged in and affecting commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe- Union is a labor organization within the meaningof Section 2(5) of the Act.The Company's name and the caption are as amended during thetrial2 Sec 8(a)(1) states that "It shall be an unfair labor practice for an em-ployer to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7 " Sec 7 states in relevant part"Employees shall have the right to self-organization, to forin, join, orassist labor organizations, to bargain collectively through'representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protectionSec 8(a)(3) makes it an unfair labor practice for an employer "by dis-cnmmation in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in anylabor organization"III. THE ALLEGED MISCONDUCTA. Evidence1 BackgroinidWork began on the Project in the spring of 1981. Theproject manager, so called, is Fred Sahadi, one of thejoint venturers. Although his office is over 200 milesaway, in Campbell, California, he visited the site almostdaily from the Project's onset through October 1981Thereafter, as weather worsened with the coming ofwinter, his visitations were markedly less frequent. Theranking person regularly on the site, directly accountableto Sahadi, is John Bergsma, general building superintend-ent. He testified that he is "in charge of all construc-tion." Sahadi testified that, whether or not physicallypresent on the site, he was in communication withBergsma "on a continuous basis" at relevant times.3The carpenter complement peaked at perhaps 40people in October 1981. As Sahadi put it, Respondentwas "pushing _the job hard" before winter, "working asmany people as [it] could in as many places on the site as[it] could." Reductions in force followed as tasks were _completed and* winter conditions curtailed the range ofactivities that might feasibly be undertaken. Five carpen-ters remained after the discharges in question. Thatnumber persisted through the week following, afterwhich it rose to 7 in the week ending-February 7, to 8 inthe week ending February 14, to 16 by the end of Febru-ary, and .to 25 by mid-March, as weather moderated. Thecomplement designedly was comprised of both unionmembers and nonmembers until the present discharges.4It has been entirely nonunion sinceThe union carpenters were paid union scale wages,and fringe benefit contributions were made for them as ifthey were covered by the Union's master labor agree-ment.5 The nonunion carpenters receive varying wagespurportedly pegged to their skills, which in some andprobably most instances are less than union scale, andhave no fringe benefits Compensation for the union car-penters was agreed upon during a meeting on June 5,1981, between representatives of Respondent and theUnion. It was further understood, at least so Respondentthought, that Respondent would not be party to themaster labor agreement and that the Union would enjoyno representational status on the Project.3 Sabath testified that he speaks with Bergsma, by telephone if not inperson, "two or three times a day almost every day of [his] life:Bergsma testified that Sahadi sometimes calls "ten times a day" andsometimes does not talk to Bergsma "for a week"4 Kostelny testified credibly and without refutation that, when he wasinvited to work on the Project, Bergsma told him , that Respondentneeded "some token union men", and that Sahadi told the newly hiredcarpenters a week or so later that he was "happy" to have some unionmembers on the payroll inasmuch as he needed "some token union mento keep Bob Youngoff his back" Young is the Union's businessrepresentative ,Union carpenters received an hourly wage of $15 35 at the start ofthe, job Respondent's hourly fringe benefit contributions for 'them were$1 605 for health and welfare, $1 95 for pension benefit, $1 60 for 'vaca-tion fund, 12 cents for apprenticeship training, and 7 cents for ,industryadvancement FLEUR DULAC95-There were three union carpenters on the Project as ofthe June 5 meeting, each of whom had been hired byBergsma independently of the Union's hiring hall. OnJune 8, the Union's business representative, RobertYoung, appeared at the site, presenting Bergsma with:,dispatch slips pertaining to the three. The slips, bearingthe imprimatur of the Sierra Nevada Foothill DistrictCouncil of Carpenters, included this language:Note- -By accepting this referral, the Employerherein recognizes the Union and each of its affili-ated local unions and district councils as the collec-tive bargaining representative of his or its carpentryemployees employed in the 46 Northern Californiacounties and agrees to be bound by all the wages,hours, or other, terms and conditions of the Carpen-ter's Master Agreement for Northern California, in-cluding the payment of all wage scales, health andwelfare, pension,. vacation, apprentice, and industryadvancement contributions required by said Agree-ment.'• Prompted by Young's action, Respondent's attorney,Roy Potts, sent Bergsma a letter dated June 9 in whichhe "attempt[ed] to summarize" the June 5 understanding.Copies were sent to Young, to the Union's attorney, Mi-chael Roger, and to R. A Caples, business manager ofthe Sacramento-Sierra Building & Construction TradesCouncil, all of whom had attended the June 5 meeting.The letter stated in part:At the meeting on Friday, I reiterated Mr. Saha-di's position that he would pay union scale wagesand fringes for all carpenters hired out of the unionhall. No agreement was made that Fleur DuLacwould hire all its help through the hall . . . .Further it was made clear that Mr. Sahadi wouldnot sign any agreement or do anything whichwould give the Union any direct or indirect juris-diction whatsoever over the job.Mr Young's appearance on the job on Mondayafternoon, and the tender of his dispatch tickets wasnot as a result of any agreement which I made onFriday or any other time and was solely on his own'initiative for his own account and presumably for'union internal bookkeeping procedures.This was followed by a letter dated June 15 fromPotts to Young, copy to Roger, in which Potts stated,after setting forth the above-quoted dispatch-slip lan-guage, that he had been "careful to point out" in theJune 5 meeting "that the employer did not recognize theunion as the collective bargaining representative of itsemployees"; and that, while "we expressed our willing-ness to pay scale and fringes -if and when we used unionemployees. . . we were at pains to find a way to do thiswithout extending recognition." The letter concludedthat Respondent "presume[d]" that the use of the dis-patch slips "was not an attempt to gain recognition indi-rectly"On June 22, Potts sent a telegram to Caples stating:Just after lunch today Robert A. Young appearedon the Fleur DuLac construction site . . . for thesecond time in a week and announced that his mencould-not work with others on the job. . . .As was pointed out in my letter to Job Superin--tendent Bergsma dated June 9, 1981, a copy ofwhich was sent to you, and my letter to Youngdated June -15, 1981, Fleur DuLac does -not recog-nize the Carpenters as bargaining representative ofany of its employees does not have an agreementwith the Carpenters to hire any employees from theUnion, and has not worked out with 'the Union anarrangement whereby carpenters hired through thehall, if any, may be paid fringe's.6 This is- the kind ofproblem that the Employer has feared from theoutset.We need your help.•What happened next is not revealed by the recordThe record does reveal, however, that tension betweenRespondent and the Union esdalated. Kostelny, one ofthose whose discharge is in issue, testified that Sahadiconvened a meeting of Respondent's carpenters in lateJuly or* early August, declaring 'that he was "havingunion problems With Bob Young," that he-'did not likethe way 'Young "handled" the Union, and that Respond--ent's union carpenters "would have to 'go to work thereon a nonunion basis" if there were "any more problems"This testimony was not cOntroverted -•Then, by letter to Sahadi dated October '9, Youngwrote:-•We have now ,had three- meetings together andstill have not resolved oun problems at FleurDuLac. I have dispatched eleven carpenters to yourjob. There are rive of them left There are approxi-,mately twenty to thirty carpenters on the job thatwere not dispatched by this Hall. This leaves me toassume that they are nonunion and that their wagesand fringes are below the area standard.I don't know if you are aware of a fight on yourjob between a union carpenter and a nonunion car-,penter. What the fight was about is immaterial. The•union carpenter was laid oft the next day. I wasnever contacted by your superintendent, John. Inmy opinion, it takes two people to have.a fight. So,if there was any doubt abdut who started what,they both should have been laid off.There was also a meeting held October 6, 1981,after work, with John Bergsma and the union car-penters on the job. The union carpenters were toldthat if the problems with the union were not solved,6 In context, it is plain that Potts, by mentioning the absence of an ar-rangement for making fringe benefit contributions, was not- contendingthat Respondent had not committed itself to make such contributions forunion members on its 'payroll Rather, he was referring to the as yet unre-solved problem of how to comply with the "written agreement" require--ment for such contributions, as specified in the proviso to Sec 302(c)(5)of the Act, in the absence of a collective-bargaining agreement Theproblem was handled by Respondent's including with its July 1981 con-tributions a cover letter setting forth the commitment as understood byRespondent and stating that the cover letter "will constitute the writtenagreement" as required by the Act 96DECISIONS OF NATIONAL:LABOR RELATIONS BOARDthey, could continue working provided they: dropped out of the union. This does not sound likewe are working together...I would very•much like to-get together v`vith youin the next few days to see if _we, can resolve theproblems on our job. If we cannot resolve,-them, we. could appear, before an impartial arbitrator_ at. agrievance hearing to settle the problems :of, hiringand the payment of fringes for the people perform-- ing carpenter work at the Fleur D,uLac jobsiteSahadi replied by leiter dated October 22, stating that"the substance of our understanding is set_ out in" Potts'June 9 letter to Bergsma, a copy of which had been sentto Young; that .Respondent "has fulfilled all obligationsof our understanding"; and that, while Sahadi Would be"hapPy to meet and confer with" Young, Young's letter"does not raise any question requiring a meeting at thepresent time."._ †Young countered on about October 28, by filing agrievance against. Respondent, alleging it to be in viola-tion of the union-security, hiring hall, and fringe benefit,provisions of the Union's master, labor agreement. Re-spondent was bound by that agreement, so the Unioncontended, because Saha& had signed an agreement withanother.Carpenters Union' affiliate in 1969. On December;11, the :United States District Court for the Eastern Dis-trict of California granted ,Respondent's, ex parte motionfor an order lernporarily restraining the, Union fromgoing to hearing on the grievance. On February 5, 1982,following a court hearing January 18, the_ restrainingorder was suPerseded by a- preliminary injunction; and,by order dated May 18, after.: another court hearingMaich 22, the. Union was 'permanently enjoined "fromproceeding with any_ form of hearing :or arbitration ofthe. grievance;" the Union's "underlying premise havingbeen rejected that Respondent was bound by the masterlabor agreement.†2 The dischargesKostelny and Teuscher were discharged January 20,1982, 2 'days after the hearing from which the prelim-narir injunction emanated. Jordan and ' Rule were dis-charged 'January 23. Kostelny had been on the payrollsince late May 1981; Teuscher, since late June; Jordan,since -early-July; and- Rule, since September All werecarPeaters and union.members. Sahadi testified that Kos-telny, and Teuscher are' '"top flight" carpenters, thatJordan is "good," 'and that Rule is ."an absolutely top-class layout man," but "the worst" as a meChanic -The discharges' were effected by Brad Scott, a carpen-try foreman.7 He informed Kostelny and Teascher, who"partnered" on the Project, in a single conversation ,onJanuary 20, after -which be conducted them to the gateHe followed, the same procedure with Jordan and Rule,also ".partners, ba January 23. Kostelny testified thatScott, having said that he and Teuscher had "to godown .the road," explained that Sahadi had decreed theaction because '"if was snowing," work 'was slow," and‡††"7 The -parties stipulated that Scott is a supervisor for purposes of theActthey were not "getting much progress done." Kostelnyasked, as he recalled, if "the entire job" was being shutdown, and Scott said it was. Kostelny assertedly then re-marked that he had -"heard that the nonunion guys weregoing to stay and union guys were going,", to whichScott replied, "I don't know, you guys just have to go "8Kostelny testified that Scott never "point-blank" said hewas being let go because he "was union"Teuscher recalled Scott's words as being more point-ed. He testified that Scott stated. "You guys are goingdown the road. Mr. Sahadi is laying off all the unionguys" Scott appended, according to Teuscher, thatJordan and Rule would be kept for the layout of somewalls, after which they, too, would be sent "down theroad."Jordan testified that Scott advised him and Rule, onJanuary 23, that they were being laid off because Sahadiwas "cutting all ties with the Union"; and that Scott"hated" to see them go, but "could do [nothing] aboutit:" Rule recalled Scott's stating that Sahadi "didn't wantunion carpenters on the job and wanted nothing to dowith the Union"; and that, since Jordan and Rule wereunion members, he "was sorry"- but he .Thad to fay[them] off.",The record is without Scott's version of the dischargeconversations. He did not testify.Bergsma was vacationing in Hawaii the week of thedischarges. On his return the week following, accordingto Kostelny and Teuscher, they jointly confronted him,asking why they had been laid off when he "had prom-ised [them] three years worth of work." Bergsma had in-duced, him to leave another job,' Kostelny testified, by as-suring him that "there would be two Or three yearsworth of work" on the Project; and Teuscher testifiedthat, when he inquired about working on the Project andasked. how. much work there would be, Bergsma replied,"Oh, heck, we have three years of work."9 Bergsma an-swered, as recounted by Kostelny, that Sahadi had come"all unglued" while Bergsma was in Hawaii; thatBergsma wanted. Kostelny and Teuscher back "rightaway" and woald "have to find out what was going onto straighten up the problem", and that, if they didreturn, "it would more than likely have to be on a non-union basis, because Fred [Sahadi] wanted to break allties with the Union" and "all the union men weresuppose[d] to get off the jobsite." Kostelny testified thathe then asked, "[I]f we're going to come back to workon a nonunion basis, [would] 22.50 an hour be an out-of-line figure?" to .which Bergsma replied that he ,"wouldnot have any problems with that."Teuscher described the encounter in substantially thesame terms, although his version of Bergsma's answer tothe opening question, why they were laid off, was moreexplicitly antiunion…that Sahadi "got†into. a tiff with theKostelny testified that there had been "little rumbles throughout theproject for that whole day that the whole job was going to be shut downon Friday, but the_ nonunion guys would be back to work on Mondaymorning"9 That he made these representations was not controverted -byBergsma- FLEUR DULAC97business agent from the Union" and the discharges were"just to get rid of the union guys " •Bergsma, while testifying at some length, did not ad-dress this exchange.Jordan testified that, about 2 weeks after he and Rulewere discharged, he had a conversation with Bergsmaand Scott in which he asked if he could have -his jobback if he "dropped out of the Union" Bergsma an-swered, according to Jordan, that he ."would love tohave [Jordan] back, and that he should report the nextMonday." Jordan continued that, when he showed upfor work as directed, Bergsma said there would be "aproblem hiring [him] back as a nonunion carpenter," andthat it would be necessary "to check" with Respandent'slawyers first. Bergsma said nothing about these conversa-tions in his recital.Concerning the origin of the decision or decisions toeffect the discharges, and the underlying reasons,Bergsma testified that he had nothing to do with .them,his first knowledge coming on his return from Hawaii.He first averred that he had "no idea" who had orderedthem, not having been there, later conceding†"I wouldthink so"†that the decision(s) had to have been Sahadi'sor Scott's since "nobody else had anything to do withcarpenters." Bergsma testified yet later that, when heasked Scott and the Project's architect, Nick Kromydas,about the discharges, "they told [him] . . . someonetold 'em to lay some carpenters off," but "never did give[him] no reason for the layoff" Bergsma ventured that,while not "absolutely positive," he thought -this camefrom Kromydas, and that Kromydas also disclosed thatSahadi had given the order to "lay 'em off" Bergsmaadded, "Work was catching up, that's what [Kromydas]told me, and he had orders to lay some people off"Kromydas did not testifyBergsma would have it that he never spoke withSahadi about the discharges†"I don't think I did.", HeWent on that, while he had "had a lot of conversationswith Mr. Sahadi on the phone about carpenters," he didnot think "it's necessarily union carpenters." Bergsmalater relented that he could not remember any particularconversation with Sahadi about union carpenters, but"would say" they "probably" had such a conversation"at one time or another," although not before his depar-ture for Hawaii..Bergsma testified that he was not "really surprised" tolearn about the discharges, "because . . . the weatherwas bad" Beyond that, he asserted, carpentry work"was nearing completion." "The only reasons" he couldthink of for the discharges, he testified, were "a lack ofwork, [and] the weather started catching up with us." Hedenied†"I don't think so, no"†that Kostelny, Teuscher,Jordan, and Rule were selected for discharge becauseRespondent "had to pay them a higher wage than thenonunion carpenters"; and stated that it was "pure coin-cidence" that they happened to be union members.Sahadi testified that he customarily decides when lay-offs are called for, leaving it to Bergsma to decide on"specific people." The "only specific instruction" hegave Bergsma, he stated, was, "Keep your best people tothe end." With regard to the discharges in question,however, Sahadi testified that he was "not sure" whetherBergsma was party to the decisional process, havingbeen "on vacation at this time." Sahadi later opined that"probably the decision was ,made prior to the time that[Bergsma] left" for Hawaii, and that-he "would think"Bergsma "made the decision." As concerns his role inthe decision(s), Sahadi testified that he had "no intima-tion" beforehand that "these particular people" were tobe separated, and that he had "no reason to anticipate"if SahaCh continued.[U]ltimately the responsibility was mine. . . . But atno time did I single out, at least that I can recall. . people like Bob Rule and Marty [Kostelny]and Gar [Teuscher].Sahadi testified that he and Bergsma never discussedthe discharges, only to concede that the subject ,"couldhave come up in conversation." He enlarged:s.I don't, think so. But it could have. And†and itwouldn't be unusual for me not 'to remember it. Imean, it†it was not a big thing until these chargeswere filed.Regarding' the reasons for the discharges, Sahadi testi7fled that "it was a combination of things"†"we had runout of work and weather conditions precluded us fromdoing work." "And another reason," he asserted, "wasthat the working conditions were just plain dangerous."Sahadi elaborated that "the weather had turned totally.intolerable" in January; that there was "ice all over theplace," electrical cords for the power equipment were"literally frozen to the shbfloor," the roofs "were un-workable," and "it was so cold . . you couldn't hold ahammer." Sahadi proceeded: ‡-So we had reached a point where, as the severity ofthe winter 'continued, it became almost intolerableto go forward, and we just basically terminatedthe†the work because we weren't getting any pro-ductivity.Whether ‡Sahadi was speaking from personal observa-tion when describing the January conditions, and, if so,when during that month, is unclear. As previously men-tioned, he visited the site less, frequently during thewinter; and, while he was "sure" he was there in Janu-ary,‡ he could not recall when Bergsma testified that hecould not remember s'eeing Sahadi on the site in January.Sahadi testified elsewhere, in explanation of the dis-charges, that in January:. . ..we were slowly but surely winding down andtrying to tighten up certain categories of. the job;and as those categories were finished, to the extentwe could finish 'em, then those people were laid offand were not rehired again until the weather brokein the spring.Sahadi denied that the discharges. were "to get rid ofunion employees." As if to underscore his indifference tounion‡sfatus, he testified when asked if the carpenters on 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe payroll after January 23 were all nonunion, "I'd haveto check the records."As concerns his "instruction" that Bergsma keep his"best people to the end," Sahadi acknowledged that Kos-telny, Teuscher, and -Rule "fell into that category"Asked, then, if they were superior to those retained,Sahadi testified:[T]here's no question about it. The few people thatwere retained were dumbbell carpenters, do a littlebracing here, put a little plywood up to keep thesnow out of the buildings.Sahadi hastened to add that this did not mean his instruc-tion had been violated. He explained:What I'm saying is that we had a situation wherethe job had just come to a stop When you'respread out over 18 acres' with a million of dollarssticking up, you've got to have some people run-ning around doing, you know, for a few hours aday, hopefully at the smallest hourly rate per day,menial things, tacking up plywood.Kostelny, Teuscher, Jordan, and Rule were doing inte-rior framing when discharged. Kostelny testified that heand Teuscher had been doing this "for some time," thatit Was "nowhere nears being -completed," and that"skilled" carpenters were needed to do it. Teuscher testi-fied that "there were a lot of very important jobs to doyet," and that they required "a skilled carpenter." Jordantestified that he "had plenty of work to do" when dis-charged, that "major interior framing" remained to bedone; that "it was going to take an immense amount oftime" because of the custom nature of the work:" andthat "all the windows had to be put in" besides. Ruleechoed the others that "there was work to do"In addition to testifying that Bergsma assured them,about the time of their hire, that there would be 2 or 3years of work, Kostelny and Teuscher related that theyspoke with Bergsma shortly before Christmas 1981 aboutthe prospect of their being "able to stay busy throughoutthe winter." Bergsma told them, according to Kostelny,that they "were some of [the] best boys on the job' and. . ..would be staying throughout the winter to go workin the boathouse and to go work underneath the roof onthe various different projects." Teuscher's version ofBergsma's words was to the same effect: "You guys ain'tgoing no place 'til this job is over. Don't worry aboutany work." Bergsma did not speak to this exchange inhis testimony. _Jordan and Rule testified that, in. a conversation withScott about a week before their discharges, Scott spokeabout himself teaming with one of them, and having an-other foreman, Joe Columbus, team with the other, to dointerior framing and set windows until the weather mod-erated.Kostelny, Teuscher, and Jordan all testified that theProject posed no unusual hazards when they were dis-charged. They particularized that the weather-exposedpower cords presented no threat, Kostelny and Teuscher'° Jordan testified, Each piece of wood had to be cut special"explaining that OSHA-required ground-fault interruptersensured against shock, and Jordan noting that a problemwould arise only if the cords were not properly grotind-ed. Bergsma said nothing about hazardous conditions inhis testimonyThe day before Kostelny and Teuscher were dis-charged, January 19, Respondent laid off two carpenters,both nonunion. The day of their discharges, it also re-leased three nonunion carpenters, all of whom were backon the payroll in the week ending February 14. Earlierin January, three others were laid off, two of whomwere nonunion One of those two was recalled the weekending February 21 As earlier indicated, there were* noreductions in force after the January 23 discharges ofJordan and Rule.3. The alleged refusals to rehireBy telephone on March 4, 1982, Bergsma invited Kos-telny, Jordan, Rule, Peter Gillis, and William Kelly toreport for work the following Monday, March 8, tellingthem they would receive union wages and benefits. Healso attempted, without success, to call Teuscher withthe same -message. Gillis previously had worked on theProject, as a union carpenter, from .October 1981 untillaid off December 31. Kelly, also a union carpenter, hadworked on the Project from October 1981 until laid offJanuary 16, 1982 Bergsma presumably was acting on Sa-hades.say-so when making these overtures. Sahadi testi-fied that he wanted Kostelny, Teuscher, and Rule back"so bad [he] could taste it," and that union wages andbenefits therefore "were not even an issue."On March 8, all but Rule of those called reported tothe site at the appointed time, ready for work. Teuscheralso reported. Rule, who had undergone surgery after hisJanuary- discharge, was still disabled. Each of the fivetendered to Bergsma a dispatch slip of the sort earlierdescribedBergsma announced that he "would not accept a dis-patch' slip," and the five said they could not go to workin that circumstance. 'As a result, none was- hired.Bergsma con-ceded that, but for the slips, they wouldhave been hired: He explained to them that he had been"told by our attorneys not to accept the slip" because ofthe recognmonal language previously set forthThe next day, March 9;' the UniOn's Young demandedby telegram that Respondent immediately hire the five.The telegram further stated:They were refused work because they brought dis-patches to the-job, which is their union obligation.If they are not ieinstated, -we will have to take thismattter to the National Labor Relations Board- - Attorney Potts responded by letter dated March 11,stating in part-Fleur DuLac did not accept the referral slipscontaining recognition language in 1981 and it .doesnot do iso now. Your attempt to obtain recognitionthrough the use of the referral slips is not welltaken. FLEUR DULAC99The employees referred to in your letter were of-fered employment on March 8, 1982, under thesame conditions that, they were offered employmentin the past year That offer remains outstanding.Fleur DuLac does not recognize your union anddoes not intend to accept a self-serving boilerplatestatement of recognition as a condition of employ-ment of the employees in question.The restriction placed upon these five men byyour union is the only bar to their employment.On March 26, Young sent another telegram to Re-spondent, again demanding the immediate hire of the fivecarpenter-members. The telegram also stated.The use of the dispatch slips only serves to confirmtheir employment and the conditions of their em-ployment and nothing else. You have no right tocondition employment on these workers because oftheir union membership or activities.In late March -as well, according to Young, theUnion's attorney, Roger, counseled him to "put the menon the job without a dispatch "" Young consequentlyinformed each of the five, so he testified, that they werefree to return to the Project 'without dispatch slips.Young initially testified that he so advised Kostelny, bytelephone, on March 28, and that Kostelny and Teuschercalled him back the same day for verification; that hetold Gillis and Kelly, also by telephone, on March 28 or29; and that he informed Jordan, in person at the unionhall, on March 29, having earlier left a telephone mes-sage with Jordan's wife. Young later testified that he firstadvised the men of the new circumstance on "a workday," "more than likely Monday." March 28 , was aSunday. He testified still later that he "sometimes" makescalls "on the weekend" when he "can't get ahold ofmen" otherwise, and that he "must have called them onthe 28th" inasmuch as he "sent them out [to the Project]on the 29th" Young testified, finally, that he could notremember if he made the calls on March 29 or 1 or 2days before 12Kostelny testified that Young called him on March 28,and that he and Teuscher then called Young back thesame day. Teuscher testified that the return call occurredon about March 29. Gillis testified that Young's callcame to him on March 29; and Kelly, that he heard fromYoung on March 28 or 29 'Jordan testified that he also-received word by telephone, not in person at the hall asYoung would have it,_ Young having called him in lateMarch or early April. Later that same day, according toJordan, he chanced to see Bergsma in a grocery store,telling him about this latest development.Kostelny, Teuscher, and Jordan testified that they vis-ited the Project the day after receiving Young's go-ahead, apprising Bergsma of the Union's willingness to" Roger did not testifyA 12 "The' only way" he. could give definite answer" with regard towhen he made the calls, Young .testified,_ would be "to get [his] phonebills from , either the union hall or [his] personal phone at home" Headded ':They'd be very hard to find They'd be in boxes of bills Itwould take hours" The bills were not providedlet them return without dispatch slips, and Gillis andKelly testified that they spoke with Bergsma by tele-phone the day after, likewise telling him that they couldreturn without slipsKostelny testified that Bergsma's response to him andTeuscher was that he "would like" to have them "comeback to work," but would "have to consult the attorneysfirst" and would "get back with" them. Kostelny thenasked, as he recounted, "What is this stuff that twoweeks ago you would have hired us without a dispatch,and now you won't?" to -which Bergsma answered "Ijust don't know I have to consult the attorneys."Teuscher recalled Bergsma's saying, "I'd like to haveyou, but I don't think my attorneys will allow it." Kos-telny testified that he never did hear back from Bergsma.Jordan testified that Bergsma told him, when he ap-peared at the site, that he "wanted" Jordan, but therewas "no way that [Jordan], could come back to work"Bergsma also remarked, according to Jordan, that Young"was not running" the job. Gillis related that Bergsma'sresponse to him was that Respondent could not take himback "on the advice of [its] laWyers", and Kelly testifiedthat Bergsma told him, simply, that Respondent "nolonger needed [his] services."Young testified that, learning about these latest refusalsto hire later the same_ day, he called Bergsma, asking"how come." Bergsma replied, as Young recalled, thatYoung "would have to talk to" Potts so get the answer.Bergsma denied being party to any conversations ofthe kind just described, averring that no one came to thesite about March 29 asking to return to work; that noone told him on or in the week -after March 29 that theunion carpenters could return "without a referral slip";and, indeed, that he had no recall that any of the unioncarpenters asked to return any time after March 8.Seeking to bulwark Bergsma's testimony that none ofthe union carpenters visited the site about March 29, Re-spondent attempted to show, in the words of its counsel,that the Project was in the midst of a "horrible storm" atthe time, that "many of the roads were closed off," andthat the "area was paralyzed." It is undisputed, however,that Bergsma drove about 22 miles from his home to theProject on March 29, and Earl Hagadorn, the Project'scivil engineer, testified that "the highway was open thatday and we could reach the front gate" Further, a vehi-cle log maintained by gate attendants at the site revealsthat 12 vehicles entered the premises by 9 a.m. March29, that another 20 entered' during the balance of theday, and that 34 exited that day. The log does not reflectany entry or exit by Kostelny, Teuscher, or Jordan. Asits name implies, however, pedestrian ingress and egressordinarily was not entered; and they testified that theywalked in and out on March 29, having parked outsidethe gate as had -been their practice while on the payroll.By letter to Young dated March 29, ostensiblyprompted by Young's March 26 telegram, Potts stated inpart:In my March 11, 1982, letter you were advised thatthe five employees in question were offered jobsunder the same conditions that were prevailing atthe time their earlier employment was terminated. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThose conditions did not include the restrictions-contained in the referral slips. The employees in-question did not accept Fleur DuLac's offer andsubsequently other employees were hired. . .Fleur DuLac does not intend to hire new employ-ees with such conditions attached. Furthermore, theproject has no current need for employees.The letter said nothing about the union carpenters'having told Bergsma, on March 29, that they would beable to return without dispatch slips.Roger, the Union's attorney, responded by letter datedApril 6, declaring:The Union reiterates that the use of the dispatchslip is not intended to establish terms and conditionsof employment which were [not] in existence as ofthe time that the workers were originally hired orwhen they were initially discharged The use of thedispatch slip is only a record that in fact theseworkers are employed on this job, and we disclaimany attempt by you or your client to view it other-wise.There is no hint in this letter that the Union had aban-doned its insistence upon the dispatch slips as a conditionof hire.Potts countered by letter dated April 13. Referring to• the objected-to language in the dispatch slips, he stated:That language is inconsistent with statement in yourletter and adroitly worded disclaimers will not varythe fundamental truth that by the use of referralslips the union is trying to establish representativestatusRule testified that, about June 1, 1982, he informedYoung that he was recovered from his surgery and readyto go to work; and that Young suggested he callBergsma, adding that a dispatch slip would not be neces-sary for his return to the Project Rule continued that hethen called Bergsma, saying that his operation had been"a success" and that he wished to return to work.Bergsma asked how he wanted "to come back," accord-ing to Rule; he answered, "As a union member and thewhole bit";" and Bergsma responded that he could nothire Rule, "no way." Rule admittedly did not think hementioned to Bergsma that he would not need a dispatchslip. Bergsma did not speak to this conversation in histestimony.Rule's last previous conversation with Bergsma, appar-ently, was in early March, when Bergsma invited Ruleand the other alleged discnminatees to return to work.At that time, according to Rule, he told Bergsma abouthis disability and that Young had said he would have "tohave a dispatch" from the Union to return to work forRespondent, and Bergsma responded that he would not"allow a dispatch"13 Asked what he meant by "the whole bit," Rule testified, "Well,with the benefits and everything"B. Conclusions1. The dischargesIt is concluded that Kostelny, Teuscher, Jordan, andRule were chosen for discharge because of their unionmembership, and that the discharges consequently violat-ed Section 8(a)(1) and (3) as allegedThis conclusion is based on the totality of these' fac-tors:1.Respondent and the Union were engaged in an on-going dispute over the nature and legal incidents of theirrelationship, most recently manifested by a court hearingJanuary 18-2 days before the discharges of Kostelnyand Teuscher, and 5 before those of Jordan and Rule†inconnection with Respondent's ultimately successful effortto enjoin the Union's grievance against it. That Sahadimightily resented the Union's part in this dispute was re-vealed the preceding summer when he declared to Re-spondent's union carpenters that he was "having unionproblems" with Young, and that all the carpenters"would have to work there on a nonunion basis" if therewere "any more problems."142.Scott, when informing Jordan and Rule of their dis-charges, cited Sahadi's desire to sever Respondent's tieswith the Union.153.When challenged by Kostelny and Teuscher whythey had been discharged, given that he had promisedthem "three years worth of work," Bergsma, again statedthat Sahadi wished to end all ties with the Union.Bergsma -added that, if Kostelny and Teuscher were toreturn, it probably would have to be on a nonunionbasis.i64.When asked by Jordan, in early February, if hecould return if he "dropped out of the Union," Bergsmatold him to report the next Monday 175.The selection for discharge of Kostelny, Teuscher,Jordan, and Rule, all concededly excellent carpenters,while retaining what Sahadi termed as "dumbbell car-penters," breached Sahadi's own directive to "keep [the]best people to the end."6 By denying involvement in the discharge decisions,Sahadi and Bergsma undermined their competence totestify knowingly about the discharges, and, by implicat-ing each other in the decisional process in the face ofthose denials, they severely impaired their own and eachother's overall credibility with regard to those actions.That impairment was compounded, moreover, by their.often deficient testimonial demeanor, by their readyresort to evasion when examined by other than Respond-14 Kostelny, uncontroverted, is credited that Sahadi so spoke15 The unchallenged and substantially consistent testimony of Jordanand Rule is credited that Scott said this" Kostelny's and Teuscher's renditions of this encounter, coincident intheir essentials and unrefuted, are credited Because of their discrepantversions of Scott's words when he discharged them, however, no weightadverse to Respondent is given either version of that event, even thoughRespondent did not come forward with Scott's account'-17 Jordan's uncontroverted description Of this incident is credited, as ishis further testimony that Bergsma later reneged, citing a need- "tocheck" with Respondent's lawyers FLEUR DULAC101ent's counsel," and by Respondent's failure to bringforth Scott, who effected the discharges and thus likelyhad knowledge of the underlying deliberations, or Kro-mydas, identified by Bergsma as being a percipient wit-ness. Consequently, even if there were not countervailingevidence, the reasons advanced by Sahadi and Bergsma,one or both, for a reduction in force of a magnitude em-bracing Kostelny, Teuscher, Jordan, and Rule•badweather, hazardous conditions, lack of work•were un-persuasive and are rejected; and the reason offered bySahadi for eliminating those four rather than the surviv-ing "dumbbell carpenters"•that the overriding consider-ation was not skill but "the smallest hourly rate perday," inasmuch as only "menial things" remained to bedone•lik-ewise is npt credited.7.Apart from Sahades and Bergsma's poor credibilityconcerning the discharges, Kostelny, Teuscher, Jordan,and Rule were impressively believable that there wasample work for them to do, weather notwithstanding,and that conditions were not unusually hazardous. Fur-ther in that vein, Bergsma told Kostelny and Teuscherwhen hired that they could count on as much as 3 yearsof -steady work, and assured them only a month or sobefore their discharges that they "would be stayingthroughout the winter"," and Scott discussed withJordan and Rule, only about a week before their dis-charges, new interior work teaming arrangements untilthe weather eased.2†8.Union member carpenters never again were em-ployed on the Project.Respondent argues, of course, that unlawful motive inthe discharges is belied by its having terminated anumber of others, more of whom were nonmembers thanmembers of the Union, starting the preceding fall, includ-ing five nonmembers on January 19 and 20, and by itshaving- offered rehire to the four in question in earlyMarch. These circumstances, however, do not begin tooffset the array of factors just itemized in support of thecontrary conclusion That others were terminated fromtime to time in apparent disregard of union membership,beyond showing the never contested fact that legitimate-ly based reductions in force occurred during the winter,is of little moment And that the four later were offeredrehire is of slight redemptive value considering that, de-spite their exceptional abilities, the offers were not forth-coming until some 6 weeks after their discharges, duringwhich time the carpenter complement more than tripled.2 The, alleged refusals to rehireMarch 8.21 It is concluded that Respondent's March 8refusal to rehire Kostelny, Teuscher, Jordan, Gillis, andKelly was not unlawful.18 Saha& recurrently professing an inability to understand the ques-tion, was especially lacking in forthrightness At one point in his cross-examination, he was moved to volunteer. "I'm not trying to be difficult,Judge" In fairness, however, it should be noted that some of the ques-tions put to him were artlessly crafted18 The substantially conforming and uncontroverted testimony of Kos-telny and Teuscher is credited that Bergsma made these statements" Jordan's and Rule's consistent and unrefuted versions of this inci-dent are credited• 21 The complaint contains no allegation regarding the March 8 refusalsto rehire Counsel for the General Counsel declared during the trial,Although the parties have cited no authority on point,and none has been found, it, would seem to go withoutsaying•perhaps that explains the apparent paucity of au-thority•that an employer properly can decline to acceptreferral of a union member when to do otherwise, be-cause of recognition language in the dispatch slip, wouldplace it at risk of being deemed to have recognized aunion not legally entitled to representative status.22March 29 It is concluded, as a matter of fact, that Re-spondent did not refuse to rehire Kostelny, Teuscher,Jordan, Gillis, and Kelly about March 29; and that theallegation that it violated the Act by so doing thereforeis without merit.The grounds for this conclusion are these:1.That Young defended the use of the dispatch slips inhis March 26 telegram to Respondent, and that Rogerdid the same in his April 6 letter to Potts, compellinglyindicates the absence of an intervening relinquishment bythe Union of its insistence on the dispatch slips, and fur-ther indicates that the alleged discriminatees never pre-sented themselves for hire on that basis.2 32.Young's testimony was unconvincing that Rogertold him to "put the men on the job without a dispatch,"as was his additional testimony that he advised the al-leged discriminatees accordingly. Beyond the impeach-ment implicit in his March 26 telegram and Roger'sApril 6 letter, his demeanor when rendering this testimo-ny was markedly lacking in conviction, his supposedconversation with Roger was devoid of corroborationand without any but the scantest of credence-givingfoundational detail, his descriptions of his alleged con-versations with the five members were fraught with tell-tale vagueness and speculation, and his version of howhe informed Jordan that slips no longer would be neededwas in direct contradiction of Jordan's account.3.The testimony of the five alleged discriminatees onthis issue likewise was unconvincing. Both their demean-or and the content of their recitals gave the impressionof collaborative preprogramming; and Jordan's account,as just noted, conflicted diametrically with Young's.4 Bergsma, while not an exemplar of probity in cer-tain respects previously mentioned, was believable in hisdenials that anything transpired around March 29 of thesort described by the alleged discriminatees, and in hisadditional denial that Young called him about January 29to ask "how come" the five had not been hired.In concluding that there was no refusal to rehire aboutJanuary 29, no weight is given the nonmention in the ve-hicle log of Kostelny, Teuscher, or Jordan, or to thepossibility that the area was beset by a storm at the time.however, that their legality "should be considered and addressed," theissue was fully litigated, and Respondent argues the matter in its brief22 That Respondent, from time to time after Young's June 8 presenta-tion of dispatch slips for members previously hired, may have acceptedsuch slips when newly hired union carpenters first reported for workdoes not detract from this conclusion Given the pendency, at the time ofthe March 8 rejection of the slips, of the District Court's final dispositionwhether Respondent was subject to the Union's master labor agreement,Respondent had valid and pressing reason to be skittish about the recog-nitional language in the slips23 Furthermore, neither of the amended charges, the first of which wasfiled March 30, refers to a refusal to rehire on or about March 29 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 1: It is concluded that the refusal to rehire Ruleabout June 1 was not improper.Although supposedly told by Young that he would notneed a dispatch slip to return to the Project, Rule con-cededly doubted that he mentioned this to Bergsma. Herecalled instead telling Bergsma, when asked how hewanted to come back, "As a union member and thewhole bit." This answer would imply, Rule having toldBergsma in March that he would have "to have a dis-patch" to return and there being no credible evidencethat Respondent since had learned otherwise, that rehireremained contingent upon Respondent's acceptance of adispatch slip, recognitional language included.As earlier concluded in connection with the March 8refusals to rehire, an employer properly can decline tohire in that circumstance, the union's not being legallyentitled to representative status.24CONCLUSIONS OF LAWBy its discharges of Martin Kostelny and LyleTeuscher on January 20, 1982, and its discharges of Ray-mond Jordan and Robert Rule on January 23, 1982, Re-spondent violated Section 8(a)(1) and (3) of the ActRespondent did not otherwise violate the Act as al-leged or contendedOn these findings of fact and conclusions of law andon .the entire record, I issue the following recommend-ed25ORDERThe Respondent, Fleur DuLac, a joint venture com-posed of Fred Sahadi and Fred Andrews, Campbell,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Discharging or otherwise discriminating againstany employee because of that employee's membership inor support of Carpenters Local Union 2035, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other union.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2 Take the following affirmative action necessary toeffectuate the policies of the Act.. .(a) Make whole Martin Kostelny, Lyle Teuscher, Ray-mond Jordan, and Robert Rule for any loss of earningsand other benefits suffered as a result of its unlawful dis-24 Young's March 26 telegram and Roger's April 6 letter, both profess-ing to explain to Respondent the purpose of the dispatch slips, were ofsuch ambiguity that Respondent's continued skepticism over the slips' re-cognitional language, as exemplified by Potts' April 13 letter to Roger,cannot be said to have been unreasonable25 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posescharge of them in 'January 1982, with interest on lostearnings,26 and, if it has not already done so, and if suchemployment is still available on the Fleur DuLacProject, offer them immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed.2 7-(b)If it has not offered reinstatement as prescribed inthe preceding paragraph, and no longer can do so be-cause all substantially equivalent carpentry work on theFleur DuLac Project has been completed, inform Kos-telny, Teuscher,' Jordan, and Rule, in writing, that theywill be considered eligible for employment in the futureat any of its projects, on a nondiscriminatory liasis,should they choose to apply for employment at any ofthem.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts of backpay due under theterms of this Order.(d)Post at any and all of its jobsites within the juris-diction of the above-named Union copies of the attachednotice marked "Appendix."25 Copies of the notice, on-forms provided by the Regional Director for Region 20,after being signed by an authorized representative of theRespondent, shall be posted by the Respondent immedi-ately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, of covered by any othermaterial.(e)Send copies of the aforementioned notice, dulysigned, by first-class United States' mail,' to Kostelny,Teuscher,' Jordan, and Rule, and to all other carpentersemployed on the Project at any time from January 20through January 23, 1982, at their last known addresses.(f)Notify the Regional Director in writing within 20,days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that, except as other-wise decided, the complaint is dismissed.Backpay shall be computed in accordance with F W WoolworthCo, 90 NLRB 289 (1950) Interest shall be computed as prescribed inFlorida Steel Corp, 231 NLRB 651 (1977) See generally Isis PlumbingCo, 138 NLRB 716 (1962)27 Whether the offers to rehire made March 4, 1982, satisfied Respond-ent's obligation to offer reinstatement to those unlawfully discharged, andeffected a tolling of backpay, is left to the compliance phase of this pro-ceeding28 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations' Board" shall read "Posted Pursuant•to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-.al Labor Relations Board"